684 S.E.2d 691 (2009)
Beaufort BOE
v.
BEAUFORT BD. OF COMM.
No. 106P08-2.
Supreme Court of North Carolina.
October 8, 2009.
Garris Neil Yarborough, Fayetteville, Jonathan V. Maxwell, Greensboro, for Beaufort Co. Commissioners.
Brian C. Shaw, Ann L. Majestic, Raleigh, for Beaufort Co. BOE.
James B. Blackburn, III, Allison B. Schafer, General Counsel, for Tommy Cooke.
The following order has been entered on the motion filed on the 2nd of October 2009 by Brian C. Shaw and Richard Schwartz to Withdraw as Counsel for Plaintiff Appellee:
"Motion Allowed by order of the Court in conference this the 8th of October 2009."